Citation Nr: 0720927	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  03-32 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
lumbosacral strain.

2.  Entitlement to a rating in excess of 10 percent for a 
left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1977 to December 1989.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a May 2003 rating 
decision by the Houston Regional Office (RO) of the 
Department of Veterans Affairs (VA) that continued to rate 
the veteran's left knee disorder and lumbosacral strain each 
as 10 percent disabling and declined to reopen a claim 
seeking service connection for a right knee disorder.  In 
October and December 2003, the veteran perfected his appeals 
in regards to the claims seeking an increased rating for a 
lumbosacral strain and a left knee disorder, respectively.  
He did not perfect his appeal in regards to the right knee 
disorder claim and that issue is not before the Board.  In 
March 2006 correspondence, the veteran's representative 
appeared to raise a new claim seeking to reopen the 
underlying claim of service connection for a right knee 
disorder.  This matter is referred to the RO for further 
action.  In May 2007, the veteran testified at a video 
conference hearing before the undersigned; a transcript of 
that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During his May 2997 video conference hearing, the veteran 
indicated that his service-connected left knee disorder 
increased in severity since his last VA examination in 
October 2005.  He stated that he experiences a sharp pain on 
the sides of his knee that prevents him from walking.  When 
he walks for short distances his knee hurts, swells up, and 
causes him to fall down.  The knee also pops, gives out from 
pain, and gets stiff.  He does not use his left knee to climb 
stairs.  He indicated that due to his left knee and back 
disorders, he is essentially housebound.  The current 
severity of the veteran's left knee and lumbosacral strain is 
not clear and a new VA examination is indicated.  

Since the October 2005 VA examination, the veteran has had a 
spinal stimulator installed.  He reported that he currently 
drops or falls down due to pain from muscle spasms and sharp 
pain shooting down his leg(s).  Also, the Board notes that on 
April 2003 addendum to a March 2003 VA examination, the 
examiner indicated that the veteran's current lumbar spine 
disabilities were in all reasonable probability related to a 
November 2000 work-related injury.  However, on October 2005 
VA examination, the examiner appears to suggest a 
relationship between the veteran's service-connected 
lumbosacral strain and his current lumbar spine 
symptomatolgy.  The veteran's low back disability picture is 
complicated by the fact that in addition to lumbosacral 
strain, the records also have included such diagnoses as 
herniated nucleus pulposus, lumbar radiculitis, degenerative 
joint disease, degenerative disc disease, and L5/S1 
radiculopathy.  Given the preceding, it is evident that the 
veteran's back has undergone additional worsening/aggravation 
and has been the subject different diagnoses, all of which 
may or may not be related to his service-connected 
lumbosacral strain.   As such, a VA examination is 
necessary.  See 38 C.F.R. § 3.159(c)(4); Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) (recognizing that VA is free to 
supplement the record with medical evidence).  

It appears that pertinent medical records remain outstanding.  
Treatment records surrounding when the veteran was given a 
spinal stimulator from the Doctors' Hospital have not been 
associated with the claims file, as these records may reflect 
the severity of the veteran's back disorder they should be 
obtained.  Also, as the record shows that the veteran 
received periodic treatment from Houston VA Medical Center 
(VAMC) and the last dated record included in the claims file 
is from October 2005, more recent records should be obtained.  
Any records from Texas Workers' Compensation Insurance Fund 
that have not already been associated with the claims file 
should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to identify 
all sources of treatment or evaluation he 
received for his service-connected back and 
knee disorders since October 2005 (the date 
of the last VA examination).  The RO/AMC 
should obtain copies of all treatment or 
evaluation records (those not yet secured) 
from the identified sources, specifically 
including the Doctors' Hospital, Houston 
VAMC, Texas Workers' Compensation Insurance 
Fund 

2.  The veteran should undergo a VA 
orthopedic examination, provided by a 
physician who has not previously examined 
the veteran, to assess the current severity 
of the service-connected lumbosacral 
strain.   The examiner should review the 
claims file, including service medical 
records and evidence regarding post service 
intercurrent injuries and findings of 
herniated nucleus pulposus, lumbar 
radiculitis, degenerative joint disease, 
degenerative disc disease, and L5/S1 
radiculopathy.  The examiner should identify 
all current manifestations of the service-
connected low back (lumbosacral strain) 
disability, both orthopedic and neurologic. 
 Specifically, the examiner should provide 
an opinion as to whether the veteran's 
service-connected low back disability is 
manifested by intervertebral disc symptoms, 
lumbar radiculitis, degenerative joint 
disease, and/or L5/S1 radiculopathy, or 
whether the preceding are separate and 
distinct from the service-connected 
lumbosacral strain.  The examiner should 
have copies of both the previous and the 
revised criteria for rating disability of 
the spine (effective on September 23, 2002 
and September 26, 2003) available for 
review.  The examiner should perform 
diagnostic clinical testing, range of motion 
study with findings on any functional loss 
due to painful motion, fatigability, flare-
ups, and lack of endurance. The clinical 
findings reported must be sufficiently 
detailed to allow for consideration of the 
rating for the service-connected low back 
disability under all applicable criteria 
(new and old), and if there is related 
intervertebral disc syndrome should include 
an opinion as to whether the back disorder 
has resulted in incapacitating episodes (as 
defined in the revised rating criteria) (and 
the frequency and duration).  Any indicated 
tests or studies should be completed.  The 
examiner should also indicate whether there 
is any ankylosis and, if so, its nature and 
extent.  The examiner should explain the 
rationale for the opinion given.  

3.  The RO should then arrange for the 
veteran to be afforded an orthopedic 
examination, provided by a physician who has 
not previously examined him, to determine 
the current severity of his left knee 
disorder.  The veteran's claims file must be 
reviewed by the examiner in conjunction with 
the examination.  The examination should 
include range of motion studies with 
consideration of any complaints of pain and 
of limitation of motion due to pain.  The 
examiner must also note whether there is 
instability or subluxation and, if so, the 
degree of such impairment.  All functional 
limitations of the left knee should be 
identified.  The examiner should note 
whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement of the left knee.  
If there is no limitation of motion or 
function, or no objective indication of 
pain, such facts must also be noted in the 
report.  The examiner should elicit 
information as to precipitating and 
aggravating factors (i.e., movement or 
activity), and the effectiveness of any pain 
medication or other treatment for relief of 
pain.  The examiner must explain the 
rationale for all opinions given.  

4.  The RO/AMC should then re-adjudicate the 
claims.  If either claim remains denied, the 
RO/AMC should issue an appropriate 
supplemental statement of the case, and give 
the veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in order, 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



